               Case 18-26013               Doc 34          Filed 04/25/19 Entered 04/25/19 11:28:21                                   Desc Main
                                                             Document     Page 1 of 2



B 2100A Form (2100A) (12/15)                          United States Bankruptcy Court
                                                            NORTHERN DISTRICT OF ILLINOIS


                  In Re:                                                                                       Case No. 1826013
                  THOMAS S DALTON

                  DAWN M DALTON



                                                TRANSFER OF CLAIM OTHER THAN FOR SECURITY

                 A CLAIM HAS BEEN FILED IN THIS CASE, or deemed filed under 11 U.S.C. § 1111 (a). Transferee hereby gives
                 evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim
                 referenced in this evidence and notice.



                  PRA Receivables Management, LLC., as agent of
                  Portfolio Recovery Associates, LLC                                  Consumer Portfolio Svc
                  --------------------------------------------                        --------------------------------------------
                  Name of Transferee                                                  Name of Transferor



                  Name and Address where notices to transferee                        Court Claim # (if known): 6
                  should be sent:                                                     Amount of Claim: $20,930.97
                  Portfolio Recovery Associates, LLC                                  Date Claim Filed: 10/08/2018
                  POB 41067
                  Norfolk, VA 23541


                  Phone: (877)829-8298                                                Phone:
                  Last Four Digits of Acct # : 0095                                   Last Four Digits of Acct #: 0095

                  Name and Address where transferee payments                          Seller Information
                  Should be sent (if different from above)                            CONSUMER PORTFOLIO SERVICES, INC.
                  Portfolio Recovery Associates, LLC                                  19500 JAMBOREE ROAD
                  POB 12914                                                           IRVINE CA 92612
                  Norfolk, VA 23541

                  Phone: (877)829-8298
                  Last Four Digits of Acct # : 0095




                  I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my
                  knowledge and belief.

                  By: /s/ Martine Evans                                                                 Date: 4/25/2019
                      --------------------------------------------
                      Transferee/Transferee’s Agent
                  Email: Bankruptcy_Info@portfoliorecovery.com


                 Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571
Case 18-26013   Doc 34   Filed 04/25/19 Entered 04/25/19 11:28:21   Desc Main
                           Document     Page 2 of 2
